Downey, C. J.
In this case demurrers to the paragraphs of the complaint were sustained in the circuit court. The plaintiff appealed, and has assigned this ruling as error.
The case turns mainly upon the construction of a mining lease, which is the same in form and language as the lease in question in the case of Knight v. The Indiana Goal and Iron Co., 47 Ind. 105. In that case we arrived at the conclusion that the lease created an estate at will in the lessee, and that the estate was also at the will of the lessor. The lease in this case must receive the same construction.
Without deciding any other question in the case, if there is any other, we will let the case go back to the circuit court, where the rights of the parties can be adjusted in accordance with the lease, as it has been thus construed.
The judgment is reversed, with costs, and the cause remanded, with instructions to overrule the demurrers to the complaint.